NO. 07-12-0283-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL B

                                      SEPTEMBER 27, 2012


                        In the Interest of T.S., B.M., and T.M., Children
                             _____________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 80,073-E; HONORABLE DOUGLAS WOODBURN, PRESIDING


                                     Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        S.M., appellant, challenges the termination of her parental rights to her children,

T.S., B.M. and T.M. by contending that the evidence was both legally and factually

insufficient to support the existence of any statutory ground warranting termination. She

also questions the legal and factual sufficiency of the evidence illustrating that

termination would be in the best interests of the children. 1 We overrule the issues.

        Statutory Grounds for Termination

        The trial court found that termination was warranted under §§ 161.001(1)(D), (E),

(I), (O), and (P) of the Texas Family Code and served the best interests of the children.

If one of those statutory grounds has adequate evidentiary support, we need not

        1
         The standards of review are discussed in In re J.F.C., 96 S.W.3d 256, 266-67 (Tex. 2002) and In
re C.H., 89 S.W.3d 17, 25 (Tex. 2002), and we apply them herein.
consider whether the others do as well. See In re K.C.B., 280 S.W.3d 888, 894-95

(Tex. App.–Amarillo 2009, pet. denied) (stating that only one statutory ground need

support termination). And, the ground we focus upon here permits termination if the

parent engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangers the child’s physical or emotional well-being. TEX. FAM. CODE

ANN. § 161.001(1)(E).

       The record before us contains the following evidence. S.M. gave birth to T.S.

when she was approximately fifteen years old. She, subsequently, gave birth to the

twins, B.M. and T.M. The latter two tested positive for cocaine when born in December

of 2009. Both their mother and father tested similarly a month later. This resulted in the

family being referred to the Department of Family and Protective Services (Department).

While under the supervision of the Department, S.M. repeatedly refused to submit to

drug testing, absconded to Arizona with the children when the Department attempted to

remove them, eventually returned to Texas with the children, gave the Department a

false address when she returned, thereafter resided with the children in an abode

lacking beds, a refrigerator, a stove, gas, hot water and food, admitted to being unable

to find stable employment and housing for the children, and refused to answer the door

when the Department and police made effort to contact her. Once the children were

removed from her possession, S.M. also failed to comply with various terms of her

service plan, which terms included her submission to drug testing and treatment and the

acquisition of stable housing and employment.     Nor did she maintain contact with her

offspring or appear at trial once the Department initiated suit to terminate the

relationship.



                                            2
        The conduct of the parent before and after a child’s birth is relevant in assessing

whether a particular child has been endangered, as is conduct directed at other

children. In re S.M.L.D., 150 S.W.3d 754, 757 (Tex. App.–Amarillo 2004, no pet.).

Furthermore, indicia of endangerment includes an inability to maintain adequate or

stable housing, Doyle v. Texas Dept. of Protective and Regulatory Services, 16 S.W.3d
390, 398 (Tex. App.–El Paso 2000, pet. denied), an inability to maintain adequate or

stable employment, id., the use of drugs while pregnant, In re S.M.L.D., 150 S.W.3d at

757, the continued use of drugs after the child’s birth, 2 In re J.O.A., 283 S.W.3d 336,

345 (Tex. 2009), and the inability to provide the child with food or clothing. See In re

W.J.H., 111 S.W.3d 707, 716 (Tex. App.–Fort Worth 2003, pet. denied).                    Evidence of

each of those indicia appear of record here. To that, we add S.M.’s failure (without

explanation) to maintain contact with the children once they were removed and her

failure to appear at trial though having been informed of it and its date. The latter

suggests a mindset on the part of S.M. in that she focused on matters other than her

children, her relationship with them, and their welfare. And, when all this is considered

together, it constitutes both legally and factually sufficient evidence supporting the trial

court’s finding that S.M. engaged in conduct which endangers their physical or

emotional well-being.

        Best Interests of the Child

        In addition to the evidence mentioned above, other evidence illustrated that 1)

B.M. and T.M. were in foster care and T.S. was placed with someone she knew and

was comfortable with, 2) the Department was preparing a home study for an aunt who

        2
          Authority holds that the refusal to submit to drug testing can be legitimately interpreted as
evidence of the individual’s use of drugs. In re J.T.G., 121 S.W.3d 117, 131 (Tex. App.–Fort Worth 2003,
no pet.).

                                                   3
lives in Arizona for placement for all three children, 3) the aunt planned to adopt all

three children, 4) the children were doing well and their needs were being met once

removed from S.M., and 5) the Department desired to have all three children placed in

the same home.       Together, this constitutes legally and factually sufficient evidence

supporting the conclusion that termination was in the best interests of the children. See

In re P.E.W., 105 S.W.3d 771, 779-80 (Tex. App.–Amarillo 2003, no pet.) (discussing

the factors used in assessing whether the best interests of the child warrant

termination).

       Because more than sufficient evidence illustrated that both a statutory ground

and the best interests of the children warranted termination of the parent-child

relationship, the judgment of the trial court is affirmed.



                                                   Brian Quinn
                                                   Chief Justice




                                              4